Citation Nr: 1501215	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-26 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Jesse Brown Medical Center in Chicago, Illinois


THE ISSUES

Entitlement to beneficiary travel reimbursement from the appellant's temporary address in Florence, Alabama, to the Jesse Brown VA Medical Center in Chicago, Illinois, for a VA Compensation and Pension Examination appointment on May 17, 2010.  

(The claims of service connection for bilateral carpal tunnel syndrome, a respiratory disability, hypertension, and erectile dysfunction will be the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logston, III, Attorney at Law





ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had verified active service from March 1967 to December 1968, a portion of which represented service in the Republic of Vietnam, as well as additional service in the United States Army National Guard and United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision issued by a Department of Veterans' Affairs Medical Center (VAMC) in Chicago, Illinois.

In October 2012, the Board issued a decision denying the current claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 decision, the Court vacated and remanded the Board's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 decision the Court noted, in part, that it was unable to determine whether the Veteran filed a timely claim for beneficiary travel reimbursement under 38 C.F.R. § 70.20(b) (2014) because the record did not include his initial claim for these benefits.  The Court thereafter vacated and remanded the Board decision, in part, to obtain and associate this record with the claims file.  Therefore, the Board finds that a remand to attempt to obtain the Veteran's initial claim, or to determine that it is not available, is necessary to comply with the Court's March 2014 decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the appeal is REMANDED for the AOJ following action:

1.  Obtain and associate with the claims file the Veteran's initial claim for beneficiary travel reimbursement.  

Because this is a Federal record, efforts to obtain it should be ended only if it is concluded that the record sought does not exist or that further efforts to obtain the record would be futile.  All actions to obtain it should be documented fully in the claims file.  If it cannot be located or no such record exists, a memorandum of unavailability should be prepared outlining the steps taken to obtain the record and it should be associated with the claims file.  The Veteran and his representative should also be notified in writing if the records cannot be obtained.  

2.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

